ALTENBERND, Judge.
Jay Walter Wilson appeals an order denying his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the order denying relief on all grounds except one. Mr. Wilson argues that he did not qualify as a sexual predator. The trial court denied this ground, relying on our earlier cases, which held that this designation could not be reviewed in this fashion. In King v. State, 911 So.2d 229 (Fla. 2d DCA 2005), this court recently held that the sexual predator designation could be challenged in a motion filed under rule 3.800(a). Accordingly, we reverse and remand for further proceedings.
Affirmed In part, reversed in part, and remanded.
CANADY and LaROSE, JJ., Concur.